DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on July 8, 2020 in which claims 1-9 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation “said end of said at least one sleeve”, there is insufficient antecedent basis for this limitation in the claim.

All dependent claims are rejected for depending from a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (2018/0213866) in view of Mathieu (2016/0242534) in view of Mordecai et al. (2007/0169247)[Mordecai] in view of Diamond (6,189,153).
Regarding claim 1, Chien teaches, A barber jacket comprising: an exterior layer (100 is a jacket comprising an exterior layer, “FIG. 1 shows a front view of a…jacket…or similar article of clothing 100 for the upper body”, [0023], “the article of clothing may be 
While Chien discloses at least one removable member 120, the combined references fail to teach, an interior layer, at least one pocket having a protective liner within said at least one pocket; at least one removable ferromagnetic member on said exterior layer of said barber jacket; said at least one removable ferromagnetic member for releasably attaching tools to said exterior side of said barber jacket; wherein said exterior layer is comprised of a water repellant material; and wherein said interior layer is comprised of a breathable material.
Mathieu, a magnetic article holder configured to be mounted to an article of clothing including a jacket, [0030], teaches, at least one removable ferromagnetic member on said exterior layer of said barber jacket; said at least one removable ferromagnetic member for releasably attaching tools to said exterior side of said barber jacket (“Referring now to FIG. 6, a magnetic article holder 10b can include a front or first panel 12b (the panel 12b is not part of a vest).  The magnetic article holder 10b can also include second and third panels which are not visible in FIG. 6.  The magnetic article holder 10b can also include a plurality of magnets, such as magnet 18b”, [0035], “The magnetic article holder 10b can also include at least one fastening member in the form of a first fastening member 40b positioned on a first side 42b of the first flexible panel 12b and the second flexible panel and a second fastening member 44b positioned on a 
members 40b, 44b can be engageable with mating fastening members mounted on an article of clothing…Alternatively, the fastening members 40b, 44b could be folded over and mounted on the outside of a jacket or vest or shirt. The magnetic article holder 10b could be sized to be mounted on an arm…”, [0036], “can provide an article holder that can be worn by a user. The article holder can magnetically hold tools, fasteners, and other metallic articles”, [0017],  figure 6, therefore, 10b which includes 18b is removable on the exterior layer of a barber jacket, 10b is for releasably attaching tools to the exterior side of the barber jacket).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the at least one removable member of Chien with at least one removable ferromagnetic member as taught by Mathieu, in order to provide the user with an article holder that “can magnetically hold tools, fasteners, and other metallic articles”, [0017]. Here, Chien discloses that 120 is detachable by engaging with complementary loops or hooks on the sleeve of a jacket, see [0025], similarly, Mathieu discloses that 10b is detachable by engaging with complementary loops or hooks on a jacket arm, see [0036], therefore, by substituting 
While Chien discloses 100 as being a jacket, [0023], the combined references fail to teach, an interior layer, at least one pocket having a protective liner within said at least one pocket; wherein said exterior layer is comprised of a water repellant material; and wherein said interior layer is comprised of a breathable material.
Mordecai, a jacket, figure 1, teaches, an exterior layer (120, [0054], figure 1), an interior layer (110, [0050], [0054], [0055], figure 1) and a collar at a top end (160/164, [0062], [0063], figure 1); at least one pocket (270, [0069], figure 1); wherein said exterior layer is comprised of a water repellant material (120 is comprised of water repellant material, [0054]); and wherein said interior layer is comprised of a breathable material (110 comprised of a breathable material, [0007], [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the jacket of Chien with an interior layer and a collar at a top end, at least one pocket, with the exterior layer being of a water repellant material and the interior layer being of a breathable material as taught by Mordecai, in order to provide the jacket with a collar that allows the user’s neck to be protected, the pocket provides the user the ability to carry personal items, provides the outer layer that is water repellant to provide the user protection from outside elements and provides an inner liner that “can allow for the transmission of water vapor from inside the liner out to the environment, providing greater comfort for the wearer whose physical activity and work conditions may produce much perspiration”, [0044].

Diamond, a pocket, teaches, a protective liner within said at least one pocket (“the pocket lining (1) is a detachable pocket of various styles to suit various styles of …jacket…coat pocket”, Col. 2 ln. 9-11, therefore, 1 is within at least one pocket).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pocket of the combined references with a protective liner as taught by Diamond, in order to provide “protect[tion] against damage by (for example) golf tees, heavy keys, smokers' pipes, hand tools, etc”, Col. 1 ln. 60-63.
Regarding claim 2, the combined references teach, wherein said protective liner is leather (1 of Diamond as combined above is leather, “The pocket lining may be formed of leather”, Col. 1 ln. 31).
Claims 3-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chien (2018/0213866) in view of Mathieu (2016/0242534) in view of Mordecai et al. (2007/0169247)[Mordecai] in view of Diamond (6,189,153) in view of Fathollahi et al. (2017/0245567)[Fathollahi].
Regarding claim 3, the combined references teach, said at least one pocket (270 as taught by Mordecai as combined above).

Fathollahi, a jacket, Abstract, teaches, wherein said at least one pocket further comprises a zipper (“Pockets can be left open or closed/secured in a variety of ways, including zippers…to retain items”, [0012], “Upper left external pocket 1210 is sealed by zipper 1216”, [0089], figure 1, therefore, 1210 further comprises 1216).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide at least one pocket of the combined references with a zipper as taught by Fathollahi, in order to provide the pocket with a closure to secure personal items carried by the user that “left open or closed/secured in a variety of ways, including zippers…to retain items”, [0012].
Regarding claim 4, the combined references teach, wherein said at least one removable ferromagnetic member is configured to the shape of a user's forearm (as combined above, 10b of Mathieu is configured to the shape of a user's forearm, as taught by Chien, see Chien [0025], figure 1, see also Mathieu [0036], which discloses that 10b could be mounted on the outside of a jacket and sized to be mounted on an arm).
Regarding claim 5, the combined references teach, wherein said at least one removable ferromagnetic member is located on said at least one sleeve (as combined above, 10b of Mathieu is located on 110 of Chien, see Chien [0025], figure 1, see also Mathieu [0036], which discloses that 10b could be mounted on the outside of a jacket and sized to be mounted on an arm).

While Chien discloses 115, the combined references fail to teach, wherein said end of said at least one sleeve is elastic.
Mordecai further teaches, wherein said end of said at least one sleeve is elastic (“liner 110 may be terminated by elastic cuff 183”, [0072], The liner may take the form of a coat including a torso section with left and right sleeves”, [0047], therefore, the end of the sleeves is elastic, best shown in figure 14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the end of said at least one sleeve of the combined references  as being elastic as further taught by Mordecai, in order to provide the user with ends of the sleeves that are comfortable and secure.
Regarding claim 7, the combined references fail to teach, further comprising a hood.
However, Mordecai further teaches, further comprising a hood. (“Liner 110 may include hood 190 (FIGS. 2 and 3) that is connected to the torso portion of the liner.”, [0047], therefore, 110 further comprises a hood, figures 2 and 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the jacket of the combined references with a hood as further taught by Mordecai, in order to provide the user’s head with protection from outside elements as needed, see [0060] and [0061], which discloses that the hood can be deployed.

Regarding claim 9, the combined references fail to teach, wherein said hood is integrated with a collar of said barber jacket (“In most embodiments the hood can be stored flat in the large space between the liner and the back of the shell, typically requiring no bunching or rolling. This can provide for greater comfort and a more natural look. When the hood is undeployed, the wearer may not even feel that it is there…Fastener half 172 can be disconnected from fastener half 174 (not shown in FIG. 4), allowing the hood to be withdrawn from the space between liner collar 164 and shell collar 162”, [0064], best shown in figure 5, therefore, 190 is integrated with 160 of 100).
The combined references fail to teach, wherein said hood is integrated with and stored within a collar of said barber jacket.
Fathollahi further teaches, wherein said hood is integrated with and stored within a collar of said barber jacket (“When collar zipper 4456 is opened, a hidden hood 4400 can be rolled out from inside the collar opening 4451. Hidden hood 4400 is configured and dimensioned to be a fully formed weather-protective hood when unrolled and also fully concealable inside collar opening 4451 when rolled up”, [00121], figures 4A, 4E and 4F, therefore, 4400 is integrated with 4450 and stored within 4450 of 400).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 2004/0173484 by Bates et al. discloses a flexible magnetic tool holder that holds tool by magnetic attraction. The tool holder being flexible to permit the holder to conform to surfaces having various contours.
2. 2007/0141940 by Baychar discloses a jacket having and exterior layer of water repellant material, interior layer of breathable material, a collar, and pockets.
3. 3,886,508 by Lavrard discloses magnetic tool holder of a flexible sheet mounted to a garment. The flexible sheet having magnets that secure a ferrous tool.
4. 2005/0082323 by O’Hair discloses magnetic tool armband that removably receives and holds a tool. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732